IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-11425
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

LINDA D. MCCANLESS,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 4:96-CR-11-1
                        - - - - - - - - - -
                          August 25, 1997
Before KING, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

     Linda D. McCanless appeals from her conviction for

solicitation to murder Kenneth Walker and for interstate travel

to hire an individual to murder Sandra Scott.   McCanless

challenges her interstate travel conviction by arguing that the

district court should have acquitted her of the charge because

the evidence did not indicate that she had the requisite intent

to murder before or during her interstate travel.   We have

carefully reviewed the arguments and the appellate record.     We

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 96-11425
                                -2-

conclude that the district court did not err in its

determination.   See United States v. Edelman, 873 F.2d 791, 793-

95 (5th Cir. 1989).

     AFFIRMED.